221 Ga. 543 (1965)
145 S.E.2d 558
DAVENPORT et al.
v.
HALL, Mayor, et al.
23155.
Supreme Court of Georgia.
Argued October 11, 1965.
Decided November 4, 1965.
Rehearing Denied November 16, 1965.
Sharpe, Sharpe & Hartley, T. Ross Sharpe, for appellants.
Thomas A. Hutcheson, for appellees.
COOK, Justice.
The appeal in the present case was docketed on August 25, 1965. The enumeration of errors was not filed until September 13, 1965. The appellant, therefore, failed to comply with necessary procedural requirements of the Appellate Practice Act of 1965 (Ga. L. 1965, pp. 18-40, as amended Ga. L. 1965, pp. 240-244), and the appeal must be dismissed. Close v. Walker Land Corp., 221 Ga. 329 (2) (145 SE2d 245).
Appeal dismissed. All the Justices concur, except Mobley, J., not participating for providential cause.